     Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 1 of 24 PageID #:3548




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KTM AG,

       Plaintiff,
                                                    Case No. 20-cv-6713
v.
                                                    Judge Martha M. Pacold
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

       Defendants.




                       SEALED TEMPORARY RESTRAINING ORDER

        THIS CAUSE being before the Court on Plaintiff’s Ex Parte Motion for Entry of a

 Temporary Restraining Order, including a Temporary Injunction, a Temporary Transfer of the

 Defendant Domain Names, a Temporary Asset Restraint, Expedited Discovery, and Service of

 Process by Email and/or Electronic Publication (the "Ex Parte Motion") against the defendants

 identified in Schedule A to the Complaint and attached hereto (collectively, the "Defendants")

 and using at least the domain names identified in Schedule A (the "Defendant Domain Names")

 and the online marketplace accounts identified in Schedule A (the "Online Marketplace

 Accounts"), and this Court having heard the evidence before it hereby GRANTS Plaintiff’s Ex

 Parte Motion in its entirety.

        This Court further finds that it has personal jurisdiction over the Defendants since the

 Defendants directly target their business activities toward consumers in the United States,



                                               1
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 2 of 24 PageID #:3549




including Illinois, offering to sell and ship products into this Judicial District. Specifically,

Defendants are reaching out to do business with Illinois residents by operating one or more

commercial, interactive Internet Stores through which Illinois residents can purchase counterfeit

versions of products bearing Plaintiff’s KTM and/or DUKE Trademarks -- U.S. Trademark

Registration Nos. 3,606,168; 3,547,084; 3,440,999; 3,436,150 and 4,650,809 (collectively “Plaintiff’s

Trademarks”).




       This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts

in the Declaration of Hubert Trunkenpolz and Viktor Sigl and the Declaration of Michael A.

Hierl and accompanying evidence clearly showing that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition.

Specifically, in the absence of an Ex Parte Order, Defendants could and likely would modify

registration data and content, change hosts, redirect traffic to other websites in their control, and


                                                 2
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 3 of 24 PageID #:3550




move any assets from accounts in U.S.-based financial institutions, including PayPal, eBay,

Amazon and DHgate accounts, to offshore accounts.              As other courts have recognized,

proceedings against those who deliberately traffic in counterfeit merchandise are often useless if

notice is given to the adverse party. Accordingly, this Court orders that:

       1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them

be temporarily enjoined and restrained from:

        a. using Plaintiff’s Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the

            distribution, marketing, advertising, offering for sale, or sale of any products

            that are not genuine KTM products or are not authorized by Plaintiff to be

            sold in connection with Plaintiff’s Trademarks;

       b.   passing off, inducing, or enabling others to sell or pass off any products as

            genuine KTM products or any other products produced by Plaintiff, that are

            not Plaintiff’s or are not produced under the authorization, control or

            supervision of Plaintiff and approved by Plaintiff for sale under Plaintiff’s

            Trademarks;

       c.   committing any acts calculated to cause consumers to believe that Defendants'

            products are those sold under the authorization, control or supervision of

            Plaintiff, or are sponsored by, approved by, or otherwise connected with

            Plaintiff;

       d.   further infringing Plaintiff’s Trademarks and damaging Plaintiff’s goodwill;

       e.   otherwise competing unfairly with Plaintiff in any manner;


                                                 3
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 4 of 24 PageID #:3551




       f.   shipping, delivering, holding for sale, transferring or otherwise moving,

            storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Plaintiff, nor authorized by

            Plaintiff to be sold or offered for sale, and which bear any of Plaintiff’s

            Trademarks or any reproductions, counterfeit copies or colorable imitations

            thereof;

       g.   using, linking to, transferring, selling, exercising control over, or otherwise

            owning the Online Marketplace Accounts, the Defendant Domain Names, or

            any other domain name or online marketplace account that is being used to

            sell or is the means by which Defendants could continue to sell Counterfeit

            KTM products; and

       h.   operating and/or hosting websites at the Defendant Domain Names and any

            other domain names registered or operated by Defendants that are involved

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product bearing Plaintiff’s Trademarks and any reproductions, counterfeit

            copies or colorable imitations thereof that are not genuine KTM products or

            are not authorized by Plaintiff to be sold in connection with Plaintiff’s

            Trademarks.

       2.      Each Defendant, within fourteen (14) days after receiving notice of this Order,

shall serve upon Plaintiff a written report under oath providing: (a) their true name and physical

address, (b) all websites and online marketplace accounts on any platform that they own and/or

operate (c) their financial accounts, including all PayPal, eBay, Amazon and DHgate accounts,

and (d) the steps taken by each Defendant to comply with paragraph 1, a through h, above.


                                                4
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 5 of 24 PageID #:3552




       3.      The domain name registries for the Defendant Domain Names, including, but not

Limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

Interest Registry, within three (3) business days of receipt of this Order or prior to expiration of

this Order, whichever date shall occur first, shall, at Plaintiff’s choosing:

       a. unlock and change the registrar of record for the Defendant Domain Names to

            a registrar of Plaintiff’s selection until further ordered by this Court, and the

            domain name registrars shall take any steps necessary to transfer the

            Defendant Domain Names to a registrar of Plaintiff’s selection until further

            ordered by this Court; or

       b. disable the Defendant Domain Names and make them inactive and

            untransferable until further ordered by this Court.

       4.      Those in privity with Defendants and with actual notice of this Order, including

any online marketplaces such as iOffer, PayPal, eBay, Amazon and DHgate. and any related

entities, social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines

such as Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and domain

name registrars, shall within three (3) business days of receipt of this Order:

       a. disable and cease providing services for any accounts through which

            Defendants engage in the sale of counterfeit and infringing goods using

            Plaintiff’s Trademarks, including any accounts associated with the Defendants

            listed in Schedule A;

       b. disable and cease displaying any advertisements used by or associated with

            Defendants in connection with the sale of counterfeit and infringing goods

            using the Plaintiff’s Trademarks; and


                                                   5
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 6 of 24 PageID #:3553




        c. take all steps necessary to prevent links to the Defendant Domain Names

             identified in Schedule A from displaying in search results, including, but not

             limited to, removing links to the Defendant Domain Names from any search

             index.

        5.       Defendants and any third party with actual notice of this Order who is providing

services for any of the Defendants, or in connection with any of Defendants' websites at the

Defendant Domain Names or other websites operated by Defendants, including, without

limitation, any online marketplace platforms such as iOffer PayPal, eBay, Amazon and DHgate,

advertisers, Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers,

web designers, sponsored search engine or ad-word providers, banks, merchant account

providers, including PayPal, eBay, Amazon and DHgate, third party processors and other

payment processing service providers, shippers, and domain name registrars (collectively, the

"Third Party Providers") shall, within five (5) business days after receipt of such notice, provide

to Plaintiff expedited discovery, including copies of all documents and records in such person's

or entity's possession or control relating to:

        a. The identities and locations of Defendants, their agents, servants, employees,

             confederates, attorneys, and any persons acting in concert or participation with

             them, including all known contact information;

         b. The nature of Defendants' operations and all associated sales and financial

             information, including, without limitation, identifying information associated

             with the Online Marketplace Accounts, the Defendant Domain Names, and

             Defendants' financial accounts, as well as providing a full accounting of




                                                   6
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 7 of 24 PageID #:3554




            Defendants' sales and listing history related to their respective Online

            Marketplace Accounts and Defendant Domain Names;

        c. Defendants' websites and/or any Online Marketplace Accounts;

        d. The Defendant Domain Names or any domain name registered by Defendants;

            and

        e. Any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting in

            concert or participation with them, including such accounts residing with or

            under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation,

            PayPal, eBay, Amazon and DHgate, or other merchant account providers,

            payment providers, third party processors, and credit card associations (e.g.,

            MasterCard and VISA).

       6.         Defendants and any persons in active concert or participation with them who have

actual notice of this Order shall be temporarily restrained and enjoined from transferring or

disposing of any money or other of Defendants' assets until further ordered by this Court.

       7.         eBay shall, within five (5) business days of receipt of this Order, for any

Defendant or any of Defendants' Online Marketplace Accounts or websites:

       a. Locate all accounts and funds connected to and related to Defendants,

            Defendants' Online Marketplace Accounts or Defendants' websites, including,

            but not limited to, any eBay accounts connected to and related to the information

            listed in Schedule A hereto and the email addresses identified in Exhibit 2 to the

            Declaration of Stefan Gerhard Hubert Trunkenpolz and Viktor Sigl; and

                                                  7
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 8 of 24 PageID #:3555




       b. Restrain and enjoin any such accounts or funds from transferring or disposing

            of any money or other of Defendants' assets until further ordered by this

            Court.

       8.      PayPal, eBay shall, within five (5) business days of receipt of this Order, for any

Defendant or any of Defendants' Online Marketplace Accounts or websites:

       a. Locate all accounts and funds connected to and related to Defendants,

            Defendants' Online Marketplace Accounts or Defendants' websites, including,

            but not limited to, any PayPal, eBay accounts connected to and related to the

            information listed in Schedule A hereto and the email addresses identified in

            Exhibit 2 to the Declaration of Hubert Trunkenpolz and Viktor Sigl; and

       b. Restrain and enjoin any such accounts or funds from transferring or disposing

            of any money or other of Defendants' assets until further ordered by this

            Court.

       9.      Amazon shall, within five (5) business days of receipt of this Order, for any

Defendant or any of Defendants' Online Marketplace Accounts or websites:

       a. Locate all accounts and funds connected to and related to Defendants,

            Defendants' Online Marketplace Accounts or Defendants' websites, including,

            but not limited to, any Amazon accounts connected to and related to the

            information listed in Schedule A hereto and the email addresses identified in

            Exhibit 2 to the Declaration of Hubert Trunkenpolz and Viktor Sigl; and

       b. Restrain and enjoin any such accounts or funds from transferring or disposing

            of any money or other of Defendants' assets until further ordered by this

            Court.



                                                 8
   Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 9 of 24 PageID #:3556




       10.      DHgate shall, within five (5) business days of receipt of this Order, for any

Defendant or any of Defendants' Online Marketplace Accounts or websites:

       a. Locate all accounts and funds connected to and related to Defendants,

             Defendants' Online Marketplace Accounts or Defendants' websites, including,

             but not limited to, any DHgate accounts connected to and related to the

             information listed in Schedule A hereto and the email addresses identified in

             Exhibit 2 to the Declaration of Hubert Trunkenpolz and Viktor Sigl; and

       b. Restrain and enjoin any such accounts or funds from transferring or disposing

             of any money or other of Defendants' assets until further ordered by this

             Court.


       11.      Plaintiff may provide notice of these proceedings to Defendants, including

notice of the preliminary injunction hearing and service of process pursuant to

Fed.R.Civ.P. 4(f)(3), by electronically publishing a link to the Complaint, this Order and

other relevant documents on a website to which the Defendant Domain Names which are

transferred to Plaintiff’s control will redirect, or by sending an e-mail to the e-mail

addresses identified in Schedule A to the Complaint and any e-mail addresses provided

for Defendants by third parties that includes a link to said website. The Clerk of Court is

directed to issue a single original summons in the name of “100yi and all other

Defendants identified in the Complaint” that shall apply to all Defendants. The

combination of providing notice via electronic publication or e-mail, along with any

notice that Defendants receive from domain name registrars and payment processors,

shall constitute notice reasonably calculated under all circumstances to apprise




                                                  9
  Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 10 of 24 PageID #:3557




Defendants of the pendency of the action and afford them the opportunity to present their

objections.

       12.    Plaintiff’s Complaint, Schedule A to the Complaint, and this Order shall remain

sealed until Defendants' financial accounts are restrained. Plaintiff shall file unsealed versions of

the Complaint, Schedule A to the Complaint, and this Order using the CM/ECF system prior to

the expiration of this Order. Plaintiff shall deposit with the Court Ten Thousand Dollars

($10,000.00), either cash, cashier’s check or surety bond, as security, which amount was determined

adequate for the payment of such damages as any person may be entitled to recover as a result of a

wrongful restraint hereunder.

       13.    Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

       This Temporary Restraining Order without notice is entered on November 19, 2020, at

2:00 P.M., and shall remain in effect for fourteen (14) days.


                                       /s/ Martha M. Pacold
                                       U.S. District Court Judge




                                                 10
     Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 11 of 24 PageID #:3558




                                           SCHEDULE A

       No.        Defendant Name / Alias
 1      100yi
 2      365moto
 3      3act*
 4      3y-parts
 5      7moto7moto
 6      84485cg
 7      air_rocket
 8      alan-zhou
 9      alconstar
10      amaze_traders
11      amazon.no1
12      amxntr
13      arashi-estore
14      areyourshop-009
15      atr-autos
16      auto-department2019
17      autodeparts
18      autoking2020
19      autopartuk1000
20      auto-part-us
21      autostore-1
22      ayanjan9
23      baima-0
24      becauseofstyle
25      begoniasale
26      bestmotoparts0408
27      beyungshu2018
28      bigfish-moto
29      biking-cycling
30      bintanraharj_0
31      blontang060_8
32      bobocat15
33      boogalooamon
34      bruceshark-002
35      bruceshark-005
36      buenpress
37      capejasmine
38      cargolala


                                            11
     Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 12 of 24 PageID #:3559




39      car-seller1904
40      castore_787
41      cavalier-ca
42      caytric_ph
43      chuph-82
44      cindul
45      cncracing16
46      cnszsaijie_9
47      color_tree
48      color-fashion6
49      comebuybest
50      crazydeals322
51      crazyqueen-2016
52      cxyan_96
53      cypshop2013
54      daliynew24hr
55      darkmoto
56      davidstore188
57      dayagos
58      de100yi
59      dealsvintageparts
60      dfcauto
61      dongminwe-0
62      durianbikers
63      easy_easily
64      easy_shop03
65      easyfind123
66      easyfind2011
67      estylish4u
68      euroc_43
69      farok-54
70      fast.x
71      fastshipday
72      fbv885
73      filili
74      flyingdream111
75      followme-auto
76      ftop
77      fuqiang-999
78      fuyuzh37
79      fxcnc_racing


                                           12
      Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 13 of 24 PageID #:3560




 80      fxianglia0
 81      fx-motorcycle
 82      galih.-85
 83      gd-autoparts
 84      gdtq1179
 85      gdutfactory
 86      geminiauto-us
 87      gladiator-business
 88      gmmotoshop
 89      goodforyou888
 90      greenl-autolight
 91      greenseller888
 92      gsmcnmotors1688
 93      gulloenterprises
 94      gy-motor
 95      harhap
 96      hkseller2018
 97      hongqzha0
 98      hqualitymoto
 99      icarstool
100      insideyourstyle
101      jangsang
102      jessica27qiu
103      jimmyho1023
104      kajimotorstore2018
105      kingloos
106      kotgadi0
107      kracemotor
108      kurokawa.kishho
109      lifestyle24*7
110      liliputr_0
111      lin-2017
112      lindamotorparts_1
113      linsales2016
114      little_boss_yx
115      ljbindustryinc
116      logcob
117      lpmotorparts
118      luanmingmoto
119      lydiastore2017
120      lymotor_ar


                                            13
      Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 14 of 24 PageID #:3561




121      lzy-motor
122      madeinchina111
123      madmotoparthuihuan
124      majinhua1118
125      maleehon-com
126      markmotor2015
127      marsknight-uk
128      mata*parts
129      mc-9238
130      mcmotoparts
131      metoo_motorfans
132      mfactory
133      mini-phoneshop
134      mkm-3207
135      mkstore-china
136      mofomotor
137      monkeyfast
138      heran-trading
139      HIAORS
140      hotzzz
141      HOZAN Lighting
142      huihui11
143      hunter2850
144      Huxiaoe
145      HUYNH TRUNG LIEM
146      IGOKHJ
147      I-Joy
148      Innoglow
149      ISSYAUTO
150      J.H.T-US
151      jack good
152      JACOOL
153      JDDRUS
154      JDLLONG
155      JFG RACING
156      JIANXUS
157      JIEWEIJP
158      JIK Motorcycle Parts
159      JINQIU
160      JinYao
161      JIUHENGKANGFU


                                            14
      Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 15 of 24 PageID #:3562




162      JIUNENG STORE
163      Jiyou oloud
164      Joygowe
165      JOYON_MALL
166      JQHNB
167      JULONG US
168      JUNTENGSHUMA
169      Kaixinuo
170      KEMiMOTO
171      Keyren
172      KIPA2007
173      KKE RACING
174      kkyinkking
175      Krace Race
176      Kungfu Graphics
177      kymlaa
178      La Vane
179      labwork-parts
180      Lefossi
181      Lenyi
182      LIBEIBEI
183      aibu
184      aiyingprice
185      amoywatches
186      ancm807731887
187      arashidh
188      arjunxu
189      auto_motorcycle_01
190      auto2011
191      automobiles789
192      automotiveelectroni
193      autopart_bright
194      beautifulshoeswall
195      beautyslimes
196      Best Chinese suppliers camp Digital Scale Digital Thermometer
197      bhfh
198      biaoliu
199      bielaiwuyang1666
200      bigsky
201      bigtruck
202      bravebean


                                                15
      Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 16 of 24 PageID #:3563




203      brotherpower1234
204      cangshou
205      carclothes
206      carmatzmg5147
207      carolinegirl
208      carpooling
209      cc_brandes
210      ciclismoufo
211      clhhilary
212      clothingenterprise
213      cnfit
214      cnths
215      cosy35
216      cyclingstar
217      dealbag
218      dh18shop327
219      dhgate_store_00
220      dhgate_store_44
221      dhgatekidshoesbags
222      dhgatesmaskoo
223      dhgatetop_company
224      dhpifa
225      dongfanghong1988
226      eesilv
227      enbabydhgatey
228      fbder
229      fengyune
230      fjallravengoodshop
231      foxexplorer
232      frenchfries2
233      fxh15873358738
234      guojigooshop
235      guoshu33
236      haihuanghe
237      heredo
238      hhdhgate
239      hithotwin
240      huansdgates
241      huantingying1404
242      hungrydhgate
243      jadhgate


                                            16
      Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 17 of 24 PageID #:3564




244        jadi

      No                              Defendants Online Marketplace
       1    https://www.ebay.com/usr/100yi
       2    https://www.ebay.com/usr/365moto
       3    https://www.ebay.com/usr/3act*
       4    https://www.ebay.com/usr/3y-parts
       5    https://www.ebay.com/usr/7moto7moto
       6    https://www.ebay.com/usr/84485cg
       7    https://www.ebay.com/usr/air_rocket
       8    https://www.ebay.com/usr/alan-zhou
       9    https://www.ebay.com/usr/alconstar
      10    https://www.ebay.com/usr/amaze_traders
      11    https://www.ebay.com/usr/amazon.no1
      12    https://www.ebay.com/usr/amxntr
      13    https://www.ebay.com/usr/arashi-estore
      14    https://www.ebay.co.uk/usr/areyourshop-009
      15    https://www.ebay.com/usr/atr-autos
      16    https://www.ebay.com/usr/auto-department2019
      17    https://www.ebay.com/usr/autodeparts
      18    https://www.ebay.com/usr/autoking2020
      19    https://www.ebay.com/usr/autopartuk1000
      20    https://www.ebay.com/usr/auto-part-us
      21    https://www.ebay.com/usr/autostore-1
      22    https://www.ebay.com/usr/ayanjan9
      23    https://www.ebay.com/usr/baima-0
      24    https://www.ebay.com/usr/becauseofstyle
      25    https://www.ebay.co.uk/usr/begoniasale
      26    https://www.ebay.co.uk/usr/bestmotoparts0408
      27    https://www.ebay.com/usr/beyungshu2018
      28    https://www.ebay.com/usr/bigfish-moto
      29    https://www.ebay.com/usr/biking-cycling
      30    https://www.ebay.com/usr/bintanraharj_0
      31    https://www.ebay.com/usr/blontang060_8
      32    https://www.ebay.com/usr/bobocat15
      33    https://www.ebay.com/usr/boogalooamon
      34    https://www.ebay.co.uk/usr/bruceshark-002
      35    https://www.ebay.com/usr/bruceshark-005
      36    https://www.ebay.com/usr/buenpress
      37    https://www.ebay.co.uk/usr/capejasmine
      38    https://www.ebay.com/usr/cargolala


                                               17
Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 18 of 24 PageID #:3565




39   https://www.ebay.com/usr/car-seller1904
40   https://www.ebay.com/usr/castore_787
41   https://www.ebay.co.uk/usr/cavalier-ca
42   https://www.ebay.co.uk/usr/caytric_ph
43   https://www.ebay.com/usr/chuph-82
44   https://www.ebay.com/usr/cindul
45   https://www.ebay.co.uk/usr/cncracing16
46   https://www.ebay.com/usr/cnszsaijie_9
47   https://www.ebay.com/usr/color_tree
48   https://www.ebay.com/usr/color-fashion6
49   https://www.ebay.com/usr/comebuybest
50   https://www.ebay.com/usr/crazydeals322
51   https://www.ebay.com/usr/crazyqueen-2016
52   https://www.ebay.com/usr/cxyan_96
53   https://www.ebay.com/usr/cypshop2013
54   https://www.ebay.com/usr/daliynew24hr
55   https://www.ebay.com/usr/darkmoto
56   https://www.ebay.com/usr/davidstore188
57   https://www.ebay.com/usr/dayagos
58   https://www.ebay.co.uk/usr/de100yi
59   https://www.ebay.com/usr/dealsvintageparts
60   https://www.ebay.com/usr/dfcauto
61   https://www.ebay.com/usr/dongminwe-0
62   https://www.ebay.com/usr/durianbikers
63   https://www.ebay.com/usr/easy_easily
64   https://www.ebay.com/usr/easy_shop03
65   https://www.ebay.com/usr/easyfind123
66   https://www.ebay.com/usr/easyfind2011
67   https://www.ebay.com/usr/estylish4u
68   https://www.ebay.com/usr/euroc_43
69   https://www.ebay.com/usr/farok-54
70   https://www.ebay.com/usr/fast.x
71   https://www.ebay.com/usr/fastshipday
72   https://www.ebay.com/usr/fbv885
73   https://www.ebay.com/usr/filili
74   https://www.ebay.co.uk/usr/flyingdream111
75   https://www.ebay.com/usr/followme-auto
76   https://www.ebay.com/usr/ftop
77   https://www.ebay.co.uk/usr/fuqiang-999
78   https://www.ebay.com/usr/fuyuzh37
79   https://www.ebay.co.uk/usr/fxcnc_racing


                                          18
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 19 of 24 PageID #:3566




 80   https://www.ebay.com/usr/fxianglia0
 81   https://www.ebay.com/usr/fx-motorcycle
 82   https://www.ebay.com/usr/galih.-85
 83   https://www.ebay.com/usr/gd-autoparts
 84   https://www.ebay.com/usr/gdtq1179
 85   https://www.ebay.co.uk/usr/gdutfactory
 86   https://www.ebay.com/usr/geminiauto-us
 87   https://www.ebay.com/usr/gladiator-business
 88   https://www.ebay.com/usr/gmmotoshop
 89   https://www.ebay.com/usr/goodforyou888
 90   https://www.ebay.com/usr/greenl-autolight
 91   https://www.ebay.com/usr/greenseller888
 92   https://www.ebay.com/usr/gsmcnmotors1688
 93   https://www.ebay.com/usr/gulloenterprises
 94   https://www.ebay.co.uk/usr/gy-motor
 95   https://www.ebay.com/usr/harhap
 96   https://www.ebay.com/usr/hkseller2018
 97   https://www.ebay.com/usr/hongqzha0
 98   https://www.ebay.com/usr/hqualitymoto
 99   https://www.ebay.com/usr/icarstool
100   https://www.ebay.com/usr/insideyourstyle
101   https://www.ebay.com/usr/jangsang
102   https://www.ebay.com/usr/jessica27qiu
103   https://www.ebay.com/usr/jimmyho1023
104   https://www.ebay.com/usr/kajimotorstore2018
105   https://www.ebay.co.uk/usr/kingloos
106   https://www.ebay.com/usr/kotgadi0
107   https://www.ebay.com/usr/kracemotor
108   https://www.ebay.com/usr/kurokawa.kishho
109   https://www.ebay.com/usr/lifestyle24*7
110   https://www.ebay.com/usr/liliputr_0
111   https://www.ebay.com/usr/lin-2017
112   https://www.ebay.com/usr/lindamotorparts_1
113   https://www.ebay.com/usr/linsales2016
114   https://www.ebay.com/usr/little_boss_yx
115   https://www.ebay.com/usr/ljbindustryinc
116   https://www.ebay.com/usr/logcob
117   https://www.ebay.com/usr/lpmotorparts
118   https://www.ebay.com/usr/luanmingmoto
119   https://www.ebay.com/usr/lydiastore2017
120   https://www.ebay.com/usr/lymotor_ar


                                          19
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 20 of 24 PageID #:3567




121   https://www.ebay.com/usr/lzy-motor
122   https://www.ebay.com/usr/madeinchina111
123   https://www.ebay.com/usr/madmotoparthuihuan
124   https://www.ebay.com/usr/majinhua1118
125   https://www.ebay.com/usr/maleehon-com
126   https://www.ebay.com/usr/markmotor2015
127   https://www.ebay.co.uk/usr/marsknight-uk
128   https://www.ebay.com/usr/mata*parts
129   https://www.ebay.com/usr/mc-9238
130   https://www.ebay.com/usr/mcmotoparts
131   https://www.ebay.com/usr/metoo_motorfans
132   https://www.ebay.com/usr/mfactory
133   https://www.ebay.com/usr/mini-phoneshop
134   https://www.ebay.com/usr/mkm-3207
135   https://www.ebay.com/usr/mkstore-china
136   https://www.ebay.com/usr/mofomotor
137   https://www.ebay.com/usr/monkeyfast
138   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WZTA
      WG7FJY0V&sshmPath=
139   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AFWFMP
      GW0VRZ8&sshmPath=
140   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A36ZH2MC
      HPKXUA&sshmPath=
141   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3L6TFEQ
      MD6WHF&sshmPath=
142   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3GE0LS08
      RJSLS&sshmPath=
143   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2SPTGEJY
      OYCRS&sshmPath=
144   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OQMU5
      XO0GM8G&sshmPath=
145   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A30Q9QMS
      N4YGKE&sshmPath=
146   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1MK1U20
      4V61G2&sshmPath=

                                       20
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 21 of 24 PageID #:3568




147   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KIE54L2
      DVP3W&sshmPath=
148   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1VYVD
      U2DL8FII&sshmPath=
149   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3HFUC2
      7WX97EL&sshmPath=
150   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A39P8VA
      LFGP5NJ&sshmPath=
151   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A39IAHY
      FDEYXBH&sshmPath=
152   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AR517JOL
      0TLZN&sshmPath=
153   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A20T1XXB
      XMD40N&sshmPath=
154   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A21XQFA
      ET8IILX&sshmPath=
155   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1G2AJ9O1
      GWX3X&sshmPath=
156   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2B6D52DI
      UHEKT&sshmPath=
157   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2M8YDS
      M0XU2JI&sshmPath=
158   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1Y0534W
      EKWPRM&sshmPath=
159   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2B6NNA6
      MGWLAL&sshmPath=
160   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1JOM5QU
      PN0UBP&sshmPath=
161   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1EM7JZ59
      UQDS0&sshmPath=
162   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&

                                       21
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 22 of 24 PageID #:3569




      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A12RA0R8
      KQVGBB&sshmPath=
163   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1PLIPXW8
      GI378&sshmPath=
164   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2JW3FG
      UYQ6N6L&sshmPath=
165   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=API0Y1ZZF
      HEMT&sshmPath=
166   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A38ZUU47
      VRH1EY&sshmPath=
167   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3VBZ2D9
      GB9I38&sshmPath=
168   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATAUPU
      W0DYAIG&sshmPath=
169   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A26QKB37
      AS8ZV4&sshmPath=
170   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3SYOHO
      0TS2HRW&sshmPath=
171   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APABD9KU
      WFKHK&sshmPath=
172   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ADYGGS8
      N6EAC2&sshmPath=
173   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1IL5UY5R
      9CSKL&sshmPath=
174   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2U42P8Z
      5ZBSAX&sshmPath=
175   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A32QQF7M
      YA64FI&sshmPath=
176   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/133-9143952-
      5414813?seller=AHCS0XSTV50MZ
177   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14LMYF
      J882Q0H&sshmPath=

                                       22
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 23 of 24 PageID #:3570




178   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1GJGK2
      LKPVHTI&sshmPath=
179   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A23MTL1
      LIY6YXM&sshmPath=
180   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2Z4FHQ
      SG7N8EL&sshmPath=
181   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AKINBRU0
      7RH72&sshmPath=
182   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=&
      marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ARGTPSTZ
      L5FIF&sshmPath=
183   https://www.dhgate.com/wholesale/products/ff808081633a331001638d247c660612.html
184   https://www.dhgate.com/store/21567011
185   https://www.dhgate.com/store/20969676
186   https://www.dhgate.com/store/20783034
187   https://www.dhgate.com/store/20741183
188   https://www.dhgate.com/store/20006533
189   https://www.dhgate.com/store/21474337
190   https://www.dhgate.com/store/20917799
191   https://www.dhgate.com/store/20131817
192   https://www.dhgate.com/store/21306464
193   https://www.dhgate.com/store/21248659
194   https://www.dhgate.com/store/21551401
195   https://www.dhgate.com/store/21569243
196   https://www.dhgate.com/store/14498585
197   https://www.dhgate.com/store/19831344
198   https://www.dhgate.com/store/13989221
199   https://www.dhgate.com/store/21360455
200   https://www.dhgate.com/store/20057752
201   https://www.dhgate.com/store/21419855
202   https://www.dhgate.com/store/19859300
203   https://www.dhgate.com/store/20483618
204   https://www.dhgate.com/store/20331040
205   https://www.dhgate.com/store/21437093
206   https://www.dhgate.com/store/21237753
207   https://www.dhgate.com/store/20833102
208   https://www.dhgate.com/store/21376035
209   https://www.dhgate.com/store/21569249
210   https://www.dhgate.com/store/21011793

                                         23
 Case: 1:20-cv-06713 Document #: 23 Filed: 11/19/20 Page 24 of 24 PageID #:3571




211   https://www.dhgate.com/store/18505152
212   https://www.dhgate.com/store/21483931
213   https://www.dhgate.com/wholesale/products/ff808081736b63470173e1671a9f1edf.html
214   https://www.dhgate.com/wholesale/products/ff808081736b207f0173e16c2d0b11bf.html
215   https://www.dhgate.com/store/21211092
216   https://www.dhgate.com/store/20535446
217   https://www.dhgate.com/store/19901776
218   https://www.dhgate.com/store/21011972
219   https://www.dhgate.com/wholesale/products/ff808081736b20870173e197ec671852.html
220   https://www.dhgate.com/store/21566946
221   https://www.dhgate.com/store/21579801
222   https://www.dhgate.com/store/21578200
223   https://www.dhgate.com/store/21125612
224   https://www.dhgate.com/store/21022742
225   https://www.dhgate.com/store/21273144
226   https://www.dhgate.com/store/21028193
227   https://www.dhgate.com/store/21544717
228   https://www.dhgate.com/wholesale/products/ff808081736b633c0173e197784618e4.html
229   https://www.dhgate.com/store/21016328
230   https://www.dhgate.com/store/21474203
231   https://www.dhgate.com/store/21400462
232   https://www.dhgate.com/store/21483928
233   https://www.dhgate.com/store/21556498
234   https://www.dhgate.com/store/21356633
235   https://www.dhgate.com/store/21161090
236   https://www.dhgate.com/store/21071607
237   https://www.dhgate.com/wholesale/products/ff808081736b63480173e1743e921edd.html
238   https://www.dhgate.com/store/21576842
239   https://www.dhgate.com/store/14362354
240   https://www.dhgate.com/store/21572783
241   https://www.dhgate.com/store/21226340
242   https://www.dhgate.com/store/21551399
243   https://www.dhgate.com/store/20311319
244   https://www.dhgate.com/store/20295210




                                         24
